Citation Nr: 0434275	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-27 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel








INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 1941 to April 1942 and from May 1945 to November 
1945.  He died in February 1993 and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

Although the December 2002 rating decision, July 2003 
Statement of the Case, and February 2004 Supplemental 
Statement of the Case reflect that the RO considered the 
issue of entitlement to service connection for the cause of 
the veteran's death on the merits, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has 
listed the issue on the title page as to this matter as 
whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veteran's death was denied by an April 2001 rating decision.  

2.  Evidence submitted since the April 2001 rating decision 
is so significant, by itself and in connection with evidence 
previously assembled, that it must be considered in order to 
fairly adjudicate the claim.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision which denied entitlement 
to service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the April 2001 rating decision is 
new and material, and the appellant's claim of entitlement to 
service connection for the cause of the veteran's death has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for the cause of the veteran's death.  

As will be discussed in greater detail, the Board finds that 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  The Board also finds that additional 
evidentiary development is necessary before this claim can be 
adjudicated on the merits.  This development will be 
discussed in greater detail in the remand portion of this 
document.  

Analysis

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears "directly and substantially" upon the 
specific matter under consideration.  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death was denied in 
an April 2001 rating decision on the basis that the available 
evidence failed to establish any relationship between the 
veteran's military service and the cause of his death.  The 
RO further found that the evidence failed to establish that 
the veteran developed his death causing disorders within the 
one year presumptive period following separation from 
service.  This rating decision is considered final, although 
the claim may be reopened if new and material evidence is 
submitted; and if the claim is reopened, then it will be 
reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

Subsequent to the April 2001 rating decision, the appellant 
submitted additional documentation regarding the veteran's 
death.  These records include statements from N. G. Alidio 
Sr., M.D., and M. D. Castillo, M.D.  Specifically, an April 
2003 statement from Dr. Alidio includes a list of the various 
disorders for which the veteran was treated from July 1966 to 
February 1986.  Moreover, Dr. Alidio states that this list is 
based on a review of the available treatment records still 
remaining in his possession.  Additionally, the May 1992 
statement from Dr. Castillo reflects that Dr. Castillo served 
with the veteran during his period of captivity as a prisoner 
of war of the Japanese government.  This statement includes 
Dr. Castillo's recollection that the veteran experienced 
malaria and malnutrition during his period of captivity.  
These statements were not previously of record and, thus, 
constitute new and material evidence.  Accordingly, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is reopened.

Having reopened this claim, the Board has first considered 
whether de novo Board action is appropriate at this time.  
However, as indicated below, the Board has preliminarily 
determined that additional development is necessary.  A final 
Board decision on this claim will therefore not be issued 
until such development is completed.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened; to this extent only, the appeal 
is granted.


REMAND

As noted in the decision above, the letter from Dr. Alidio 
reflects that his statement is based on a review of the 
available treatment records still remaining in his 
possession.  However, Dr. Alidio did not provide a copy of 
these treatment records, a copy of such records have not been 
requested by the RO, and they are not available for review.  

In a June 2003 communication to the RO the appellant 
requested a representative to assist her with her claim.  In 
communications from the RO, dated on July 21, 2003, July 22, 
2003, and May 25, 2004, the RO advised her of her option to 
appoint a representative.  However, the RO did not provide 
her with a VA Form 21-22 or a VA Form 22a.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The appellant should be furnished a 
VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's 
Representative, VA Form 22a, Appointment 
of Attorney or Agent as Claimant's 
Representative, and given a reasonable 
opportunity to appoint a representative 
and request a personal hearing.

3.  The RO should take appropriate steps 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated the veteran 
prior to his death.  After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The attention 
of the RO is specifically directed to any 
treatment records available from Dr. 
Alidio.

3.  After completion of the above and any 
additional development deemed necessary, 
to include referring the claims file to 
an appropriate specialist for a medical 
opinion as to the etiology and date of 
clinical onset for the veteran's death 
causing disorders, the RO should review 
the issue on appeal, with consideration 
of all applicable laws and regulations.  
If the issue on appeal remains denied, 
the appellant and her representative (if 
such is appointed) should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



